UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22299 RENN Global Entrepreneurs Fund, Inc. (Exact name of Registrant as specified in charter) 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Address of principal executive offices) 214-891-8294 (Registrant’s telephone number, including area code) Russell Cleveland President and CEO RENN Capital Group, Inc. 8080 N. Central Expressway, Suite 210/LB 59 Dallas, Texas 75206 (Name and address of agent for service of process) 214-891-8294 (Agent’s telephone number, including area code) Copy to: Steven B. Boehm, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Ave. N.W. Washington, DC 20004-2415 Date of fiscal year end: December 31, June 30, 2010 (Date of reporting period) Item 1. Semi-Annual Report to Shareholders SEMI-ANNUAL REPORT TO SHAREHOLDERS OF RENN GLOBAL ENTREPRENEURS FUND, INC. June 30, 2010 Dear Shareholder, The six-month period ending June 30, 2010 was one of the strangest periods of my career.The first quarter was favorable, the second quarter was not.Since then we have been going through one of those periods when everything is interpreted as “half empty rather than half full.”May was the worst month since 1940 and June the worst month since 1930 in the broad market indexes.We are reminded of Warren Buffet’s comment, to paraphrase, “undue pessimism is the friend of the long-term investor.” We have had three strategies to try to provide returns to investors.The first strategy is to recognize the worldwide growth of entrepreneurs, especially in China.The second strategy is to work with legacy companies to realize value.The third strategy is to have core holdings that can produce value. On the first strategy, we have continued to add US-traded Chinese companies to our portfolio.New additions include Kingtone Wirelessinfo Solution Holding, Inc. (NASDAQ:KONE).This company provides unique mobile enterprise solutions.China Jo-Jo Drugstores, Inc. (NASDAQ:CJJD) is a rapidly growing retailer of drugs in China taking advantage of new government regulations on expanding drug stores in China.We now have a number of holdings related to the growth of China. On the cover of the August issue of Smart Money was the headline:“The Case for Going Global, 5 Reasons to Ignore the Chaos and Invest Abroad.”Ironically, the stock market for Chinese stocks was weak over the past quarter despite the fact that China was one of the few countries reporting excellent economic growth.Most of the companies related to China in our portfolio have large cash positions and have been reporting positive earnings growth.We believe we will look back on this period as a very good opportunity. Our second strategy has been to work with legacy issues to realize value.Working with investment bankers, we have been seeking a buyout or merger partner for Integrated Security Systems Inc.We are hoping to make progress on this over the next three to six months.CMSF Corporation, formerly CaminoSoft, is now an attractive shell for a company wanting to go public.We are actively working on this.The board of AuraSound, Inc. has announced a major merger which could add value.This will take place shortly.So progress is being made on the legacy issues. Our core holdings continue to show promise.The only disappointment in the six months was Bovie Medical Corporation (NYSE-Amex:BVX).The Company was hit with a patent infringement suit which seems without merit.The Company still has a number of major new products, but they seem to be long in coming.We are hoping for a recovery here.Points International, Ltd. (OTC:PTSEF) has been reporting a number of new major contracts in the airline area and has become profitable.Management has forecasted several good years ahead.We added a new US core holding.PHC Inc. (NYSE-Amex:PHC) relates to treating behavioral problems and mental illness, a growth industry.The Company spoke at our May annual meeting.We are expecting good results here. Lastly, we are sad to report our long-term director, Peter Collins, passed away in July 2010.We appreciate his many contributions to the Fund over the years and wish the best to his family. In conclusion, we have been going through a very unusual period in our history, but we are remembering “where there are problems, there are always opportunities.”Enclosed is the six-month report which you may read in detail. Sincerely Russell Cleveland President and CEO SEMI-ANNUAL REPORT TO SHAREHOLDERS FOR THE YEAR ENDED JUNE 30, 2010 TABLE OF CONTENTS President’s Letter Financial Statements Portfolio of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Statement of Cash Flows 8 Notes to Financials Note 1 Organization and Business purpose 9 Note 2 Summary of Significant Accounting Policies 9 Note 3 Due to/from Broker 10 Note 4 Management Fees and Incentive Fees and Reimbursement 11 Note 5 Valuation of Investments 12 Note 6 Income Taxes 13 Note 7 Financial Highlights – Unaudited 14 Note 8 Subsequent Events 14 Allocation of Assets 15 Director and Officer Compensation 16 Quarterly Reports 16 Proxy Voting Policies and Procedures 16 Portfolio Proxy Voting Records 16 Matters Submitted for Shareholder Votes 16 Executive Officers and Corporation Information 18 i RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments June 30, 2010 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Market Value CONVERTIBLE BONDS - 13.71% (7) Data Processing and Outsourced Services - 3.72% $ 569,000 Pipeline Data, Inc. 10% Maturity June 29, 2011 $ $ Electrical Components and Equipment - 4.95% Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1) Internet Software and Services - 2.72% 500,000 iLinc Communications, Inc. 12% Maturity March 29, 2012 Oil and Gas Exploration and Production - 2.33% PetroHunter Energy Corporation 8.5%Maturity December 31, 2014 Total Unaffiliated Convertible Bonds $ $ COMMON EQUITIES - 84.47% (3) (7) Advertising - 2.36% 100,000 SearchMedia Holdings Ltd (3) (6) Alternative Carriers - 0.50% 462,449 Geos Communications, Inc. (3) Application Software - 4.63% 228,647 SinoHub, Inc.(3)( (6) Biotechnology -4.14% 1,335,714 Hemobiotech (3) Business Process Outsourcing -0.61% 18,349 Business Process Outsourcing, Ltd. (1) (3) Communications Equipment -9.68% 200,000 COGO Group, Inc. (3) (6) Consumer Electronics - 1.34% 166,667 AuraSound, Inc. (3) Consumer Finance - 5.91% 953,333 Global Axcess Corporation (3) Computer Programming Services - 1.99% Kingtone Wirelessinfo Solution Holding (3) 1 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments June 30, 2010 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Market COMMON EQUITIES (continued) Diversified Commercial and Professional Services - 10.42% Murdoch Security & Investigations, Inc. (1) (3) $ $ Electronic Equipment and Instruments -4.09% Hollysys Automation Technologies Ltd. (3) (6) Healthcare Equipment - 9.88% 427,500 Bovie Medical Corporation (3) (6) Healthcare Facilities - 5.58% 625,000 PHC, Inc. (3) Hotels, Resorts and Cruise Lines - 0.81% Silverleaf Resorts, Inc.(3) Industrial Machinery - 5.20% 86,806 Duoyuan Digital Printing Technology (formerly Asian Financial) (3) Internet Software and Services - 4.23% Points International, Ltd. (3) Oil and Gas Exploration and Production - 0.17% PetroHunter Energy Corporation (3) Packaged Food and Meats - 1.94% 49,650 SkyPeople Fruit Juice Inc. New (3) Paper Products - 6.48% Orient Paper Inc. (3) Pharmaceutical - 1.24% Skystar Bio-Pharmaceutical Company (3) Retail Drug Stores and Proprietary Stores - 3.26% China Jo-Jo Drugstores, Inc. (3) Total Unaffiliated Common Equities $ $ MISCELLANEOUS SECURITIES - 0.24% (3) (7) Industrial Machinery - 0.24% Warrants Duoyuan Digital Printing Technology (3) (8) Total Unaffiliated Miscellaneous Securities 2 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments June 30, 2010 (unaudited) Based on cost for federal income tax purposes: Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities $2,244,426 Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes $15,699,257 SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Market Value OTHER SECURITIES - 1.31% (4) (7) CONVERTIBLE PREFERRED EQUITIES Business Process Outsourcing - 1.31% BPO Management Services, Inc. Preferred B (2) (3) $ $ 168,589 Security Systems - 0.004% 3,750 Integrated Security Systems, Inc. Preferred D (2) (3) (10) (11) 469 Total Affiliated Other Securities 169,058 COMMON EQUITIES - 7.31% (3) (7) Managed Healthcare - 2.72% 369,436 Access Plans Inc. (2) (3) (4) 350,964 Security Systems - 4.28% 110,341,991 Integrated Security Systems, Inc. (2) (3) (10) (11) 551,710 Systems Software - 0.31% 39,693,381 CMSF Corp. (formerly CaminoSoft Corp.) (2) (3) (5) (11) 39,929 Total Affiliated Common Equities 942,603 MISCELLANEOUS SECURITIES - 0.002% (4) (7) Managed Healthcare - 0.002 % 2,334 Options to buy @ $0.85 Access Plans Inc. (2) (3) (9) 0 223 Total Affiliated Miscellaneous Securities 0 223 TOTAL AFFILIATED INVESTMENTS 1,111,884 TOTAL UNAFFILIATED INVESTMENTS 12,687,658 TOTAL INVESTMENTS 13,799,542 OTHER ASSETS AND LIABILITIES (908,240) TOTAL NET ASSETS 3 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments June 30, 2010 (unaudited) INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES (2) % of Date(s) Cost at Cost at Fair Value Net Affiliated /Restricted Security Acquired 12/31/09 6/30/10 6/30/10 Assets Access Plans Inc. (2) (4) (5) 8/31/01 Common Equity to 3/31/10 2.72% Options to buy @ $0.85 Access Plans Inc. (2) (4) (9) 4/1/09 0 0 BPO Management Services, Inc. 6/12/07 Preferred B Equity (2) (3) to 12/31/08 Total Affiliated /Restricted Securities 4.03% INFORMATION REGARDING CONTROLLED AFFILIATED/RESTRICTED SECURITIES (13) % of Date(s) Cost at Cost at Fair Value Net Controlled Affiliated /Restricted Security (11) Acquired 12/31/09 6/30/10 6/30/10 Assets CMSF Corp. (2) (4) (5) (11) 9/23/94 Common Equity to 6/30/10 0.31% Integrated Security Systems, Inc. (2) (3) (11) Preferred D Equity 10/13/99 75,000 75,000 469 .004 Integrated Security Systems, Inc. (2) (3) (10) (11) 12/31/96 Common Equity to 12/31/09 4.28 Total Controlled Affiliated /Restricted Securities $14,772,145 $14,782,412 $592,108 4.59% (1) Securities in a privately owned company. (2) Affiliated securities due to the Fund having a director on issuer’s board and/or number of shares owned by the Fund. (3) Non-Income-Producing. Purchased 10,000 shares of Access Plans Inc. common in the open market at a cost of $11,318. (5) Purchased 1,026,702 shares of CMSF common at a cost of $10,267.Security exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2010 the aggregate value of the restricted securities was $7,246 representing 0.056% of net assets.These shares were purchased in numerous transactions between April 10, 2009 and June 25, 2010.These shares have discounts ranging from 0% to 16.3%. (6) These securities or a portion of these securities are pledged as collateral against a margin loans. (7) Percentage is calculated as a percentage of net assets. (8) These warrants represent the ability to purchase 15,924 shares of common stock of Duoyuan Digital Printing Technology at $5.76 per share.These warrants expire on 6/30/2013. (9) These options represent the ability to purchase 2,234 shares of common stock of Access Plans Inc. at $0.85 per share.These options were issued as compensation to Russell Cleveland for service as a Director of Access Plans Inc.Mr. Cleveland has assigned the options to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These options will expire 3 months after he ceases to be on the Board of Directors. Integrated Security Systems, Inc. issued 150,000 shares of common stock as payment in kind for compensation of $3,375 to Russell Cleveland for service as a Director of Integrated Security Systems, Inc. Mr. Cleveland has assigned the shares to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These securities are exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2010 the aggregate value of these restricted securities was $750, representing 0.001% of net assets. Controlled due to the number of shares owned by the Fund. 4 RENN Global Entrepreneurs Fund, Inc. Statement of Assets and Liabilities Six-Months Period Ending June 30, 2010 (unaudited) ASSETS Investments at fair value, cost of $34,688,162 at June 30, 2010 $ Cash and cash equivalents Interest and dividends receivable Prepaid and other assets $ LIABILITIES AND NET ASSETS Liabilities: Due to broker $ Accounts payable Accounts payable – affiliate Total liabilities $ Net assets: Common Stock, $1 par value, 20,000,000 shares authorized, 4,673,867 shares issued, and 4,463,967 shares outstanding Additional paid in capital Treasury stock at cost ) Accumulated net realized gain on investments 5,041,678 Net unrealized depreciation of investments ) Net assets $ 14,159,836 Net assets value per share $ 2.89 5 RENN Global Entrepreneurs Fund, Inc. Statement of Operations Six-Months Period Ending June 30, 2010 (Unaudited) Investment income: Interest income $122,166 Dividend income 262 Other income 1,573 Expenses: General and administrative 194,275 Interest expense 18,257 Legal and professional fees 156,856 Management fee to affiliate 133,357 502,745 Net investment loss (378,744 ) Realized and unrealized gain (loss) on investments Net unrealized depreciation of investments (5,064,203 ) Net realized gain on investments 167,919 Net loss on investments (4,896,284 ) Net loss (5,275,028 ) Net loss per share ) Weighted average shares outstanding 4,463,967 6 RENN Global Entrepreneurs Fund, Inc. Statements of Changes in Net Assets June 30, 2010 (Unaudited) Six Months Ended June 30, 2010 Year Ended December 31, 2009 From operations: Net investment loss ) ) Net realized gain (loss) on investment ) Net unrealized appreciation (depreciation) of investments ) Net decrease in net assets resulting from operations (5,275,028
